DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 17496916, entitled: INVENTORY MANAGEMENT SYSTEM, filed on 10/08/2021.  Claims 2-21 are pending.
Claim Objections
Claim 4 is objected to because of the following informalities: Line 1 states, “…wherein an inventory divider is coupled…”  It is believed that the term “an” should be replaced by “the,” since “an inventory divider” has already been introduced in claim 1.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the “coupling mechanism,” in claim 13, and “holding mechanism” in claim 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	For Examination purposes, the “coupling mechanism” will be understood to include the limitations disclosed in lines 4-10 of claim 1, and the “holding mechanism” will be understood to incorporate the limitations of claims 6-7 of the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recite the limitation “the integrated joint,” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For Examination purposes, the phrase will be interpreted as reciting: “an integrated joint extension.”  Appropriate correction is requested.
Claim 14 recites the limitation "the holding mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 will be understood to recite that “…the inventory divider is detachable from a holding mechanism…”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, and 10 of U.S. Patent No. 11,167,883 (as seen in the table below). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose equivalent elements of the inventory management system.

Conflicting claims
17/496,916
U.S. Pat. 11,167,883
2-3, 5
1
4
2
6, 8
8
7, 11
10



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuldt et al. (U.S. Pat. 9326604).
Regarding claim 13, Schuldt discloses an inventory divider 12 configured to couple to a coupling mechanism, where the inventory divider 12 comprises: a planar portion 35, a folded flange 36 coupled to an upper end of the planar portion 36 (at 37), and a pivot arm 41 located at a bottom portion of the planar portion 35 pivotally and detachably coupled to an integrated joint extension (at 56).
	Regarding claim 14, Schuldt discloses the inventory divider 12, where the inventory divider 12 is detachable from a holding mechanism 20 and pivotable within the integrated joint extension 56 between an upright (Fig. 2) and a lowered (Fig. 3) position (see discussion regarding pivoting of divider 12 in col. 1, lines 60-62).
	Regarding claim 15, Schuldt discloses the inventory divider 12, further comprising a visual indicator 38 on the folded flange 36 of the inventory divider 12 to provide a visual indication of a need for replenishing inventory in the storage container 110 when the inventory divider 12 is in the lowered position (as seen in Fig. 3).  
	Regarding claim 17, Schuldt discloses the inventory divider 12, where the pivot arm 41 is horizontal (in the lowered position), and where at least two pivot arms 41 are located at opposite sides of the planar portion 35 of the inventory divider 12 (as seen in Fig. 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (U.S. Pat. 3750894) in view of Wells et al. (U.S. Pat. 4190167).
	Regarding claims 2 and 5, Jensen teaches an inventory management system comprising: a coupling mechanism (see Fig. 7) configured to couple to a storage container wall 13; an inventory divider 16 detachably coupled to the coupling mechanism, where the coupling mechanism comprises: a front face (as seen in Fig. 7 below), a back face configured to couple to a storage container wall 13 (as seen in Fig. 7 below), a holding mechanism on the front face (as shown in Fig. 7 below) configured to secure the inventory divider 16 in an upright position, and an integrated joint extension 57,58, where the inventory divider 16 comprises a planar portion (see rectangular shape of divider 16 in Fig. 1).
	Regarding claims 2 and 5, Jensen is discussed above, and further discloses where the integrated joint extension 57,58 extends substantially perpendicularly from the front face (as seen in Fig. 7 below), but fails to teach where the joint extension 57,58 is configured to couple the coupling mechanism to a pivot arm of the inventory divider.  Wells teaches a coupling mechanism, where an integrated joint extension 30 extends substantially perpendicularly from the front face (of element 38) and is configured to couple the coupling mechanism (shown in Fig. 4) to a pivot arm 24 of the inventory divider 18.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling mechanism of Jensen with the joint extension of Wells, in order to aid in securing the divider to the wire container, as taught to be desirable by Wells (see discussion in col. 2, lines 2-7).
Regarding claim 3, Jensen teaches the inventory management system, further comprising a storage container 10 (as seen in Fig. 1).
	Regarding claim 4, Jensen teaches the inventory management system, where the inventory divider 16 is coupled to at least two coupling mechanisms (as seen in Fig. 1).
Regarding claim 8, Wells teaches the inventory management system, where the inventory divider 18 is detachable from the holding mechanism and pivotable within the integrated joint extension 30 between an upright and a lowered position.
	Regarding claim 10, Wells teaches the inventory management system, where the pivot arm 24 is horizontal (as seen in Fig. 4), and where at least two pivot arms 24,18e are located at opposite sides of the planar portion of the inventory divider 18 (as seen in Fig. 5).


    PNG
    media_image1.png
    341
    303
    media_image1.png
    Greyscale

Claim(s) 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen and Wells as applied to claim 2 above, and further in view of Olson et al. (U.S. Pat. 9208468).
Regarding claim 9, Jensen and Wells are discussed above and teach the inventory management system.  However, Jensen and Wells fail to teach where the system further comprises an electronic sensor.  Olson teaches an inventory management system comprising a divider 32, and further comprising an electronic sensor 44 configured to relay a signal for replenishing inventory to a central hub when the inventory divider 32 is rotated to the lowered position (see 36 in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventory management system of Jensen and Wells with a sensor, in order to broadcast a radio frequency signal that represents a restocking request by a user of the system, as taught to be desirable by Olson (see discussion in col. 9, lines 34-37).  
Regarding claim 11, Olson teaches the inventory management system, further comprising a folded flange 36 coupled to an upper end of the planar portion of the inventory divider 32.  The Examiner notes that the flange 36 of Olson is taught as being a “flag” or trigger device, which works in conjunction with the sensor 44, as discussed in col. 9, lines 2-5 and lines 30-32.
	Regarding claim 12, Olson teaches the inventory management system, further comprising a visual indicator on the folded flange 36 of the inventory divider 32 to provide a visual indication of a need for replenishing inventory in the storage container 22 when the inventory divider 32 is in the lowered position.  The Examiner notes that Olson’s flange 36 is able to be manually positioned in a raised or lowered position, to indicate the status of the container, as discussed in col. 9, lines 38-42.
Claim(s) 16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuldt in view of Olson et al.
 Regarding claim 16, Schuldt is discussed above and teaches the inventory management system.  However, Schuldt fails to teach where the system further comprises an electronic sensor.  Olson teaches an inventory management system comprising a divider 32, and further comprising an electronic sensor 44 configured to relay a signal for replenishing inventory to a central hub when the inventory divider 32 is rotated to the lowered position (see 36 in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventory management system of Schuldt with a sensor, in order to broadcast a radio frequency signal that represents a restocking request by a user of the system, as taught to be desirable by Olson (see discussion in col. 9, lines 34-37).
Concerning method claims 18-21, in view of the structure disclosed by Schuldt and Olson et al. above, the method of operating the device would have been obvious, since Roberts and Olson’s inventory management system provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Schuldt and Olson is capable of performing the claimed process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Jensen et al., Wells et al., Olson et al., and Schuldt above, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional mounting systems for supporting shelving and organization units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        14-Sep-2269

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632